Citation Nr: 1408931	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-08 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for avascular necrosis of the left shoulder.

2.  Entitlement to an initial rating higher than 20 percent for avascular necrosis of the right shoulder.

3. Entitlement to an initial rating higher than 10 percent for avascular necrosis of the left hip.

4.  Entitlement to an initial rating higher than 10 percent for avascular necrosis of the right hip.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Peter J. Russo, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and P.M.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for avascular necrosis of the bilateral shoulders assigning separate 20 percent ratings, effective December 4, 2001; and granted service connection for avascular necrosis of the bilateral hips assigning separate 10 percent ratings, effective October 15, 2003.  Jurisdiction presently resides with the RO in Jackson, Mississippi.  In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board Central Office hearing in Washington, DC.  

The Veteran filed a formal claim for a TDIU in March 2011, which the RO has not yet adjudicated.  However, a derivative TDIU claim also has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has submitted evidence he is unable to work because of the severity of his service-connected avascular necrosis of the bilateral shoulders and hips, which are issues in this appeal for which he is requesting higher initial ratings.  In Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his PTSD. The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher initial ratings for avascular necrosis of the bilateral hips and shoulders.  He was last evaluated for compensation and pension purposes of these disabilities in December 2011.  Since that time the Veteran has submitted private treatment records reflecting medical opinions that the Veteran is totally disabled as a result of his avascular necrosis and incapable of employment.  As the severity of the Veteran's avascular necrosis has potentially worsened since it was last evaluated in December 2011, additional examination is warranted.

The issue of entitlement to a TDIU also has been raised by the record (in addition to the Veteran's formal TDIU claim that he submitted in 2011).  The Board has jurisdiction over his claim for a TDIU effective the date of his service connection claims in December 2001 for the shoulders, and October 2003 for the hips, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that "a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation").  Therefore, the medical opinion should address whether the Veteran is unemployable as a result of his avascular necrosis of the bilateral hips and shoulders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the Veteran a notice letter addressing his claim for initial higher ratings for avascular necrosis of the bilateral shoulders and hips, and a TDIU due to service-connected disabilities.

2.  Ask the Veteran to identify any ongoing treatment he has been receiving for his avascular necrosis of the bilateral hips and shoulders, and make efforts to obtain any records identified.

3.  Make arrangements to obtain treatment records from the VAMC in Biloxi, MS dated since October 2012.

4.  Thereafter, schedule the Veteran for a VA orthopedic examination of his bilateral shoulders and hips.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays, MRIs, and EMG studies, if indicated, should be performed.  The examiner is asked to make the following medical determinations:

(a) Identify any orthopedic findings related to the Veteran's service-connected avascular necrosis of the bilateral shoulders and hips and fully describe the extent and severity and those symptoms.  

(b) Provide the ranges of motion of the Veteran's hips and shoulders, i.e. flexion, abduction, and rotation, in degrees.  

(c) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.  

(e) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f)  Also, please state whether, since December 2001 for the shoulders and October 2003 for the hips, it is at least as likely as not (50% or greater probability) that the Veteran's service-connected avascular necrosis disabilities (alone or in combination with his other service-connected disabilities) rendered him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by his nonservice-connected disabilities.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
 
5.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



